The proceedings in the court below upon this trial, as shown by the record proper upon which this appeal is rested, appear regular in all respects. There is no bill of exceptions. The conviction of appellant was for the offense of distilling, making, or manufacturing alcoholic or spirituous liquors, etc., and in the second count for the unlawful possession of a still to be used for that purpose.
No error appearing, the judgment of conviction from which the appeal was taken will stand affirmed.
Affirmed.